DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 1(method), 7 (system) and 14 (system) are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1+4 (method) 8+11 (system) U.S. Patent No. 1083614.
17099548 (present application)
10101804 (Parent Patent)


causing presentation, in a main window, of a first application in a first sub- window and a second application in a second sub-window, wherein presentation of the first sub-window and the second sub-window are within the main window;





receiving input indicating a drag and drop interaction between the first application in the first sub-window and the second application in the second sub- window;












 






 


 

 
 generating a graph, wherein generating the graph comprises:
determining, from the record of the drag and drop interaction, a first node corresponding to the first application 
connecting the first node to the second node according to the record of the drag and drop interaction that indicates a connection between the first application and the second application; and
causing presentation a visual representation of the graph that includes the first node as visually connected to the second node,
wherein the method is performed by one or more computer hardware processors.
Claim 7 
Claim 14


causing presentation, in a main window of a web browser application, of a first application in a first sub-window and a second application in a second sub-window, 

wherein presentation of the first application in the first sub-window is larger than the second application in the second sub-window, and 

wherein presentation of the first sub-window and the second sub-window are within the main window; 

receiving a drag event message comprising a payload from the first application in the first sub-window, the payload comprising a data type and a first resource identifier; transmitting the drag event message to the 
storing a record of a drag and drop interaction for the first resource identifier between the first application in the first sub-window and the second application in the second sub-window; 

4.The method of claim 2, further comprising: 
generating a graph, wherein generating the graph comprises: 
determining, from the record of the drag and drop interaction, a first node for the 
connecting the first node to the second node according to the record of the drag and drop interaction that indicates a connection between the first application and the second application; and 

causing presentation of the graph that includes a representation of the first node as visually connected to the second node.





Claim 8+11 
Claim 1+4

 


A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nilo et al. (hereinafter Nilo) US 20180335914 in view of Hansbrough 2018/0348979 and Andler US 2014/0089818
In regard to claim 1, Nilo disclose A computer-implemented method comprising: ([0167][0030] drag and drop on the touchscreen Fig. 2A-2C) 
causing presentation, in a main window, of a first application in a first sub- window and a second application in a second sub-window, wherein presentation of the first sub-window and the second sub-window are within the main window; (Fig. 2, 6-8 etc. [0030]-[0032] displaying source and destination applications side-by side on touch screen 210, the portions of the source and destination applications displayed are 2 sub windows and within a main display)
receiving input indicating a drag and drop interaction between the first application in the first sub-window and the second application in the second sub- window; (Fig. 2, 6-8 etc. [0029] [0031]-[0037] [0087]-[0092] [0095] [0101]-[0102]drag the data from the 
determining, from the record of the drag and drop interaction, a first node corresponding to the first application and a second node corresponding to the second application; and connecting the first node to the second node according to the record of the drag and drop interaction that indicates a connection between the first application and the second application;  ([0092] [0102]-[0106] connect the source application with the destination application based on the drag and drop session from the each end of the applications)
But Nilo fail to explicitly disclose “storing a record of the drag and drop interaction; generating a graph, wherein generating the graph comprises:”
Hansbrough disclose storing a record of the drag and drop interaction; ([0028][0064] [0068][0083] [0087][0098]  user interactions and related context information are stored in a database with user interaction logs, user software navigation history, user activity, user interaction, etc.)
generating a graph, wherein generating the graph comprises: ([0062] [0089]-[0091][0094]-[0096]  [0099] [0100] generate visualization on the recipient application based on the information from the source application from the drag and drop event) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Hansbrough’s sharing information between the applications into Nilo’s invention as they are related to 
But Nilo and Hansbrough fail to explicitly disclose “causing presentation a visual representation of the graph that includes the first node as visually connected to the second node, wherein the method is performed by one or more computer hardware processors.”
Andler disclose and causing presentation a visual representation of the graph that includes the first node as visually connected to the second node, ([0111] [0119] visual indicator, icon, etc. to indicate the status like connectivity between the first and send entities) wherein the method is performed by one or more computer hardware processors.  (Fig. 1, [0033] processor) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Andler’s method of indicating connectivity between the nodes transfer between the nodes into Hansbrough and Nilo’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Andler’s indicating connectivity between the nodes transfer between the nodes 
In regard to claim 3, Nilo, Hansbrough and Andler disclose The computer-implemented method of Claim 1, the rejection is incorporated herein.
But Nilo and Andler fail to explicitly disclose “further comprising: storing a plurality of records, wherein each record of the plurality of records indicates a user interaction within the main window.”
Hansbrough disclose further comprising: storing a plurality of records, wherein each record of the plurality of records indicates a user interaction within the main window. ([0028][0064] [0068][0083] [0087][0098]  user interactions and related context information are stored in a database as entities with user interaction logs, user software navigation history, user activity, user interaction, etc. on the user interface)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Hansbrough’s storing user interaction information into Nilo’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Hansbrough’s method of storing user interaction information would help to provide more user information to Nilo’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing 
In regard to claim 4, Nilo, Hansbrough and Andler disclose The computer-implemented method of Claim 3, the rejection is incorporated herein.
But Nilo and Hansbrough fail to explicitly disclose “wherein generating the graph further comprises: determining a plurality of nodes, wherein each node from the plurality of nodes corresponds to a record from the plurality of records, and wherein the graph comprises the plurality of nodes.”
Andler disclose wherein generating the graph further comprises: determining a plurality of nodes, wherein each node from the plurality of nodes corresponds to a record from the plurality of records, and wherein the graph comprises the plurality of nodes. ([0098][0116]-[0122] objects or entities are nodes represented in the database and connection type or relation between the nodes are metadata of the objects and can be visually displayed)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Andler’s method of indicating connectivity between the nodes transfer between the nodes into Hansbrough and Nilo’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Andler’s indicating connectivity between the nodes transfer between the nodes would help to provide more indications related to the status of applications to Hansbrough and Nilo’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made 
In regard to claim 5, Nilo, Hansbrough and Andler disclose The computer-implemented method of Claim 1, the rejection is incorporated herein.
But Nilo and Hansbrough fail to explicitly disclose “wherein generating the graph further comprises: determining a third node that represents at least one of a resource, a data set, an item, a user interface, a transformation, a user interaction, or a third application; and connecting the third node to the second node, wherein the visual representation of the graph further includes the third node as visually connected to the second node.
Andler disclose wherein generating the graph further comprises: determining a third node that represents at least one of a resource, a data set, an item, a user interface, a transformation, a user interaction, or a third application; ([0060]- [0062] [0098]-[0112]  connecting an object or piece of content, etc. identifies user’s association with objects, on the social network site and relationships) , and connecting the third node to the second node, wherein the visual representation of the graph further includes the third node as visually connected to the second node.  ([0060]- [0066][0092]-[0112]   etc. relationships can be visualized between the nodes and objects, objects can be uni or bi-directional)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Andler’s method of indicating connectivity between the nodes transfer between the nodes into Hansbrough and Nilo’s invention as they are related to the same field endeavor of displaying on a 
In regard to claim 6, Nilo, Hansbrough and Andler disclose The computer-implemented method of Claim 1, the rejection is incorporated herein.
But Nilo and Hansbrough fail to explicitly disclose “wherein the graph comprises a directed graph.” 
Andler disclose wherein the graph comprises a directed graph. ([0060]- [0066][0092]-[0112]   etc. relationships can be visualized between the nodes and objects, objects can be uni or bi-directional)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Andler’s method of indicating connectivity between the nodes transfer between the nodes into Hansbrough and Nilo’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Andler’s indicating connectivity between the nodes transfer between the nodes would help to provide more indications related to the status of applications to Hansbrough and Nilo’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made 
In regard to claim 7, Nilo, Hansbrough and Andler togetyer disclose claim 7, claim 7 is a system claim corresponding to the method claim1 above and, therefore, are rejected for the same reasons set forth in the rejections of claim 1. Andler disclose receive a request to present a historical view; ([0062]-[0066] select connections to be highlighted) and cause presentation of the historical view.  ([0062]-[0066] display the connection view) It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Andler’s method of indicating connectivity between the nodes transfer between the nodes into Hansbrough and Nilo’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Andler’s indicating connectivity between the nodes transfer between the nodes would help to provide more indications related to the status of applications to Hansbrough and Nilo’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing more indications related to the status of applications would improve the user’s experience of manipulating the applications. 
In regard to claims 9-11, claims 9-11 are system claims corresponding to the method claims 9-11 above and, therefore, are rejected for the same reasons set forth in the rejections of claims 9-11.
In regard to claim 12, Nilo, Hansbrough and Andler disclose The system of Claim 7, the rejection is incorporated herein.

In regard to claim 13, Nilo, Hansbrough and Andler disclsoe The system of Claim 7, he rejection is incorporated herein.
But Nilo, Hansbrough fail to explicitly disclose “wherein the visual representation of (i) the first node in the graph further includes a first icon that corresponds to a first type of the first node and (ii) the second node in the graph further includes a second icon that corresponds to a second type of the second node.”
Andler disclose wherein the visual representation of (i) the first node in the graph further includes a first icon that corresponds to a first type of the first node and (ii) the second node in the graph further includes a second icon that corresponds to a second type of the second node. ([0063]-[0066] [0083]-[0089] etc. displaying visual indicator, icons, etc. to indicate the status like connectivity between the first and send entities) 

In regard to claims 14-17, claims 14-17 are system claims corresponding to the method claims 1,3-5 above and, therefore, are rejected for the same reasons set forth in the rejections of claims 1, 3-5.
In regard to claims 18-19, claims 18-19 are system claims corresponding to the method claims 12-13 above and, therefore, are rejected for the same reasons set forth in the rejections of claims 12-13.
Claims 2, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nilo et al. (hereinafter Nilo) US 20180335914, Hansbrough 2018/0348979 and Andler US 2014/0089818 as applied to claim 1, further in view of Kim US 2014/0089831
In regard to claim 2, Nilo, Hansbrough and Andler disclose The computer-implemented method of Claim 1, the rejection is incorporated herein.

Hansbrough disclose wherein presentation of the first application in the first sub-window is larger than the second application in the second sub-window, (Fig. 7, [0110]-[0111] 302 of source application is displayed larger than 702 of destination application) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Hansbrough’s sharing information between the applications into Nilo’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Hansbrough’s method of displaying applications and generating graphs would help to provide more methods of displaying  applications to Nilo’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that more methods of displaying applications would improve the user’s experience of manipulating the applications. 
But Nilo, Hansbrough and Andler fail to explicitly disclose “the computer-implemented method further comprising: in response to receiving the input indicating the drag and drop interaction, causing an updated presentation, in the main window, of the second application in the second sub-window as larger than the first application in the first sub-window.”
Kim disclose wherein presentation of the first application in the first sub-window is larger than the second application in the second sub-window, ([0046][0052]-[0054],[0064] [0068][0069][0071] [0072]Fig. 5B, 535 the internet application has bigger 
the computer-implemented method further comprising: in response to receiving the input indicating the drag and drop interaction, causing an updated presentation, in the main window, of the second application in the second sub-window as larger than the first application in the first sub-window. ([0046][0052]-[0054],[0064] [0068][0069][0071] [0072]Fig. 5B, 535 the internet application has bigger window than the email application and 539 the email application has bigger window than the internet application base on the drag and drop direction)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Kim’s application window update based on the drag and drop direction into Hansbrough and Nilo’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Kim’s application window update based on the drag and drop direction would help to provide more methods of displaying  applications to Hansbrough and Nilo’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that updating application windows based on the drag and drop direction would improve the user’s experience of manipulating the applications. 
In regard to claim 8, Nilo, Hansbrough and Andler disclose The system of Claim 7, the rejection is incorporated herein.

Kim disclose wherein the one or more computer hardware processors are further configured to execute additional computer-executable instructions to at least: cause presentation, in the main window, of a new layout of the first sub- window and the second sub-window, wherein causing presentation of the new layout further comprises: determining a first position of the first application in the first sub- window and a second position of the second application in the second sub- window; and causing presentation, in the main window, of the first sub-window at the first position and the second sub-window at the second position. ([0037] [0046][0060] [0064][0062] [0071] [0072] Fig. 5B, based on the drag and drop user input, adjust the layout, to an intended direction after selecting the boundary and obtain the position information of the drag and drop input) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Kim’s application window update based on the drag and drop direction into Hansbrough and Nilo’s invention as they are related to the same field endeavor of displaying on a user . 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nilo et al. (hereinafter Nilo) US 20180335914, Hansbrough 2018/0348979 and Andler US 2014/0089818 as applied to claim 14, further in view of Mahdian et al. (hereinafter Mahdian) US 2011/0055132

In regard to claim 20, The system of Claim 14, he rejection is incorporated herein.
But Nilo, Hansbrough and Andler fail to explicitly disclose “wherein the graph comprises a directed graph, wherein each node in the directed graph is connected with another node in the directed graph by an edge, wherein each edge in the directed graph has a direction, and wherein each direction of a respective edge indicates a flow of data.”
Mahdian disclose wherein the graph comprises a directed graph, wherein each node in the directed graph is connected with another node in the directed graph by an edge, wherein each edge in the directed graph has a direction, and wherein 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Mahdian’s method of indicating connectivity between the nodes transfer between the nodes into Andler, Hansbrough and Nilo’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Mahdian’s indicating connectivity between the nodes transfer between the nodes would help to provide more indications related to the status of applications to Andler, Hansbrough and Nilo’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing more indications related to the status of applications would improve the user’s experience of manipulating the applications. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE

US 20090234811 A1	 September 17, 2009 		Jamil et al.
COMBINED WEB BROWSING AND SEARCHING
Jamil disclose Context information for a user of a device is identified and is used to identify a set of keywords based at least in part on a current Web page being displayed and one or more previous Web pages displayed for the user. The set of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



XUYANG XIA
Primary Examiner
Art Unit 2143

/XUYANG XIA/Primary Examiner, Art Unit 2143